Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “steps” in claim 3.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fiber tapering machine in claims 1 and 20.  The word ‘machine’ is a generic placeholder for ‘means’.  The machine is linked to the function of ‘fiber tapering’.  The recited structure (in claim 1) is not sufficient to perform the tapering function because it lacks two holders and structure for translating the holder(s) [0006].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to because of the following reasons: Not all lines and characters are black (e.g. figure 1, 110 and associated lead lines).  Most of the words in figure 1 are illegible.   Reference characters interfere with comprension of the drawing because they lack lead lines; for example in figure 1 it is unclear “10” and “A” and ‘start power’ are features appearing on the interface screen or if they are reference characters/words added by Applicant.  Not all numbers and letter are at least 1/8 inch tall making the drawings impossible to comprehend (see figure 1).   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

1.84    Standards for drawings.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(n) Symbols. Graphical drawing symbols may be used for conventional elements when appropriate. The elements for which such symbols and labeled representations are used must be adequately identified in the specification. Known devices should be illustrated by symbols which have a universally recognized conventional meaning and are generally accepted in the art. Other symbols which are not universally recognized may be used, subject to approval by the Office, if they are not likely to be confused with existing conventional symbols, and if they are readily identifiable. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(o) Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(p) Numbers, letters, and reference characters. 
(1) Reference characters (numerals are preferred), sheet numbers, and view numbers must be plain and legible, and must not be used in association with brackets or inverted commas, or enclosed within outlines, e.g., encircled. They must be oriented in the same direction as the view so as to avoid having to rotate the sheet. Reference characters should be arranged to follow the profile of the object depicted. 
 (3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. 
(4) The same part of an invention appearing in more than one view of the drawing must always be designated by the same reference character, and the same reference character must never be used to designate different parts. 
(5) Reference characters not mentioned in the description shall not appear in the drawings. Reference characters mentioned in the description must appear in the drawings. 

 (q) Lead lines. Lead lines are those lines between the reference characters and the details referred to. Such lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated. Lead lines must not cross each other. Lead lines are required for each reference character except for those which indicate the surface or cross section on which they are placed. Such a reference character must be underlined to make it clear that a lead line has not been left out by mistake. Lead lines must be executed in the same way as lines in the drawing. See paragraph (l) of this section. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(r) Arrows. Arrows may be used at the ends of lines, provided that their meaning is clear, as follows: 
(1) On a lead line, a freestanding arrow to indicate the entire section towards which it points; 
(2) On a lead line, an arrow touching a line to indicate the surface shown by the line looking along the direction of the arrow; or 
(3) To show the direction of movement. 

(t) Numbering of sheets of drawings. The sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an oblique line, with the first being the sheet number and the second being the total number of sheets of drawings, with no other marking. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(u) Numbering of views. 
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation “FIG.” Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear. 
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters. 

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The MPEP at 2161.0 (I) includes the following: 
original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved"). If the specification does not pro2vide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). 


The current invention is understood to be directed to a method of making better quality tapers [0018], [00146].   The method includes modeling an idealized fiber taper by the processor (claim 1, lines 4-5) and establishing processing parameters by the processor (claim 1, lines 6-7).   It seems a matter of common sense that if one knew what the perfect/ideal taper is, then one could make an improved taper.    However the disclosure does not appear to demonstrate to one of ordinary skill that the inventor possessed a method of modeling an idealized taper.    Figure 9 shows a diameter plot of an idealized taper 920 (along with the plots of a first taper 910 of the process and the taper 930 from the iterative process).   However there is no apparent disclosure of any modeling of this idealized taper.  No other idealized taper appears to be disclosed as being invented.  For example any of the fibers such as those of 80 microns or 1 mm [0004].  Examiner notes even knowing the curve 920 one cannot understand the nature of the idealization without knowing the composition of core glass(es) and cladding glass along with the diameter of the core.  See Horth 9829629 col. 1, lines 43-67 which reasonably indicates that modeling tapers requires knowledge of refractive indices of the glasses of a taper. 
The current invention is directed to an iterative process of comparing resultant tapers to an idealized version/model and adjusting the process accordingly until one obtains a taper sufficiently close to the idealized version.  However without out any indication as to how to model an idealized taper the specification fails to reasonably demonstrate that the inventor possessed the invention which results in an idealized model or a taper any better quality.   
Applicant’s [0004] shows that the claims are not limited to 125 micron fibers.  Possession of a single species (e.g. 125 micron fiber) is not implicit evidence that Applicant invented the genus of modeling all fibers.  Mamyshev (US Pat 6011638) discloses (col. 3, lines 25-28) an ideal taper that is 33.3 km long.  Applicant’s single example of an 18 mm taper (figure 9) does not appear to represent the genus of all idealized tapers (which includes as 33 km long tapers) and thus it does not appear that one would understand that the disclosure shows written description of the entire invention. 
The specification does not sufficiently describe how the functions (modeling and establishing) are performed or the result is achieved.  Examiner could find no indication of any algorithm for modeling an idealized fiber taper or any algorithm for establishing processing parameters.  The specification includes a flowchart (fig. 4) for the tapering process, but it does not provide any indication of how the idealized taper is modeled or how the processing parameters are established.  Paragraph [00131] provides an example of code that is understood as being used to control the motor and platform positions during step 430 without providing any modeling or establishing.  

As indicated in the MPEP at 2163 (II) (3) (ii):
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that "only describe[d] one type of structurally similar antibodies" that "are not representative of the full variety or scope of the genus."). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) (Claims directed to PTFE dental floss with a friction-enhancing coating were not supported by a disclosure of a microcrystalline wax coating where there was no evidence in the disclosure or anywhere else in the record showing applicant conveyed that any other coating was suitable for a PTFE dental floss.) On the other hand, there may be situations where one species adequately supports a genus. See, e.g., Rasmussen, 650 F.2d at 1214, 211 USPQ at 326-27 (disclosure of a single method of adheringly applying one layer to another was sufficient to support a generic claim to "adheringly applying" because one skilled in the art reading the specification would understand that it is unimportant how the layers are adhered, so long as they are adhered); In re Herschler, 591 F.2d 693, 697, 200 USPQ 711, 714 (CCPA 1979) (disclosure of corticosteroid in DMSO sufficient to support claims drawn to a method of using a mixture of a "physiologically active steroid" and DMSO because "use of known chemical compounds in a manner auxiliary to the invention must have a corresponding written description only so specific as to lead one having ordinary skill in the art to that class of compounds. Occasionally, a functional recitation of those known compounds in the specification may be sufficient as that description."); In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 285 (CCPA 1973) (the phrase "air or other gas which is inert to the liquid" was sufficient to support a claim to "inert fluid media" because the description of the properties and functions of the air or other gas segmentizing medium would suggest to a person skilled in the art that appellant’s invention includes the use of "inert fluid" broadly.). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112  "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. Id.; see also Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998)(holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species). 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation.
If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Examiner can find no algorithm, steps or procedure taken to perform the ‘modeling’ (claim 1, lines 4-5)  or for the ‘establishing’ (claim 1, lines 6-7).  Figure 9 shows an idealized fiber taper 920 but there is nothing suggesting it was modeled or how it was idealized.   [00129] discloses idealized diameter and shape being modeled without indicating how it was modeled.   [00131] recites an example of code that could be used for tapering a fiber but this is understood for 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 20 are confusing because it is unclear if they require any physical transformation of the fiber.  Heating (“applying heat” claim 1, line 10) can occur with changes of temperature in the environment.  Translation of a fiber holder coupled to a fiber can occur when transporting a device to a customer.  Claim 1, line 3 requires the starting fiber to already have taper characteristics and dependent claim 5 requires the characteristics define a shape of a taper. Paragraphs [00123] explains that pre-tapered fiber 10 is loaded into the machine.  Figure 1 shows that fiber 10 is a tapered fiber. [00144] explains that fiber 10 is tapered ‘again’.   This also makes claim 2 indefinite as to what is required for a fiber taper to be a ‘new’ taper.  It is unclear if taper becomes ‘new’ merely because there now exists a new set of taper tables within a machine even with the taper being structurally identical to the staring fiber.

Claim 1, line 2: it is unclear if “and or more” should be interpreted as “and/or more” or “and one or more” or something else. 
Claim 1, line 8: there is confusing antecedent basis for “the optical fiber”.  It is unclear if it is the fiber of line 1 or the fiber of line 3, or if they are the same fiber.  
Claim 1, line 12: there is no antecedent basis for “the one or more sensors”.
It is unclear what is meant by ‘modeling an idealized fiber taper” (claim 1, line 4 and claim 20, line 3).   See the written description rejection (above).   There is no apparent standard by which one can differentiate between an idealized taper and a non-idealized taper.    Paragraph [0006] of US Pub 2009/0320527 indicates many different taper designs.  A taper that is non-ideal for one use may be ideal for another use.  The present application does not explain what a fiber taper is idealized for.  The current invention is understood to a method of making better quality tapers [0018], [00146].   Without an indication in what way the a taper is idealized, one cannot reasonably determine the metes and bounds of the invention.   The claim could be amended to recite the steps performed to idealize the taper, provided there is support for the steps.  
For example Applicant’s figure 9 shows an idealized taper as being 18,000 microns in length.   It would be unclear if the same profile but with a 17,000 or 19,000 micron length would make for  non-idealized taper.  The claim could be amended to include the steps involved in the idealization of the taper, assuming there is support for such an amendment.  

 Claim 1, line 3 makes the claim indefinite because it is unclear what is required by “receiving fiber parameters defining taper characteristics of an optical fiber to be tapered”.   There is no indication of what the fiber parameters or taper characteristics are or what they might be.  The table at pages 2-3 lists ‘fiber parameters’ but at most only “Start Diameter” appears to be a characteristic of an optical fiber.  The rest of the parameters of the table are variables of the process or dimensions of the resultant taper.    
There is a presumption that claims are directed to a preferred embodiment.  However the Detailed Description of Preferred Embodiments (starting at page 15 of the Specification) does not appear to include a method which includes  receiving fiber parameters defining taper characteristics of an optical fiber to be tapered.  Thus it is unclear whether the claims encompass any of the preferred embodiments.   [00129] refers to “received key fiber parameters” however these parameters define ‘physical characteristics of the desired, idealized taper’ as such they are understood to not be fiber parameters/characteristics of the fiber “to be tapered.”   Table 1 (pages 2-3 of the specification) lists ‘fiber parameters’, however only “Start Diameter” is understood to be a fiber parameter defining taper characteristics of an optical fiber to be tapered.  As can be seen from Applicant’s figure 1 the Start Diameter would define the taper characteristic diameter “A.”   The claim requires (plural) ‘parameters.’  It is unclear what might constitute the parameters.  
There is no indication in the disclosure of the ‘taper characteristics of an optical fiber to be tapered” (such as by definition, example or explanation).  [00126] explains some functionalities of the characteristics (i.e. defining shape, defining start speed, etc.) without indicating how the characteristics define the shape, speed, etc.   Claim 6 indicates a function of the characteristics (i.e. define a shape of a taper) but the function alone does not appear sufficient to understand what the characteristics might be. 
Page 2-3 of the specification includes a “Fiber Parameter List” however there is no indication that any of these parameters ‘defining taper characteristics’ of an optical fiber to be tapered.   Nor is there any indication of what is meant by ‘taper characteristics’ except for their functionality of defining a shape of a taper (see claim 5).  

Claim 3: it is not understood what is “of steps” and thus unclear what is repeated.   It is unclear if any ‘step’ is required and if they are intended to be in the step-plus-function format. 
 Claim 3: it is unclear what is required by a ‘predetermined’ threshold.  It is unclear how one might determine whether a particular threshold (e.g. 10 microns) was predetermined or merely determined.  The steps/acts used for predetermining should be included in the claim (assuming there is support for such steps).
Claim 14: there is no antecedent basis for “the one more times”. 
Claims 6-7 are confusing because a down-taper length, up-taper length, waist diameter,  and waist length are identified in Applicant’s specification at [0007] as being ‘fiber parameters’. Examiner can find no disclosure of any how these parameters are used in the processing.   One would be confused as to whether one or more typographical errors are present.  It is unclear if any parameter can be considered a ‘processing’ parameter merely because of some incidental inclusion in database stored in a computer that is used in a processing method, or if the parameter must be used in a manner that impacts the process of making the taper.  
   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rivoallan is cited for disclosing a tapering method which begins with a model.  Mihailov is cited for disclosing the tapering of fibers with capilliaries.  
Conclusion
Although no prior art rejection is made, such should not be misinterpreted as being an indication of allowable subject matter.  Whereas it is Office policy  for Examiners to make suggestions to place applications in condition for allowance whenever there is no prior art rejection,  Examiner is not presently able to make suggestions that can overcome the outstanding rejections.   


The MPEP at 2143.03 includes the following: 

 I.    INDEFINITE LIMITATIONS MUST BE CONSIDERED 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim limitation which is considered indefinite cannot be disregarded. If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.). Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103  on these assumptions).

	The MPEP at 2173.06 (II) includes the following: 


First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.


The prior art does not reasonably teach the combination of steps required by the claim language in particular the “modeling an idealized fiber taper based on the fiber parameters to establish modeled data by the processor” and establishing processing parameters from the fiber parameters for controlling aspects of the fiber tapering machine, by the processor”.   Rochette (US PUB 2015/01777732) discloses using a tapering (process) model and further discloses (e.g. Abstract) making/using an ‘arbitrary’ tapers (in distinction with an idealized taper).  The Rochette modeling generates templates rather than modeled data.  The models of [0037] and [0156] of Rochette are understood to be human generated rather than processor generated.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191. The examiner can normally be reached 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN M HOFFMANN/          Primary Examiner, Art Unit 1741